Citation Nr: 0015925	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-07 832	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Determination of proper initial rating for post-traumatic 
stress disorder, currently rated as non-compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



FINDINGS OF FACT

1.  The veteran served on active duty from March 1965 to July 
1967.

2.  On February 2, 2000, the United States Court of Appeals 
for Veterans Claims (Court) was notified that the veteran 
died on July [redacted], 1999.

3.  Pursuant to an Order dated February 25, 2000, the Court 
vacated the decision of the Board of Veterans' Appeals 
(Board) dated September 16, 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter initially came before the Board on appeal from a 
July 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO).  In 
September 1999, the Board issued a decision granting a 70 
percent evaluation for post-traumatic stress disorder (PTSD).  
The veteran appealed the Board's decision to the Court.  The 
Court received the veteran's Notice of Appeal on January 10, 
2000.  However, the Court was notified on February 2, 2000, 
that the veteran had died on July [redacted], 1999, prior to 
the issuance of the Board's decision.  

In an Order dated February 25, 2000, the Court held that 
pursuant to Smith v. Brown, 10 Vet. App. 330, 333 (1997), a 
Board decision issued after the veteran's death is made 
without jurisdiction and is not a final Board decision.  
Under such circumstances, the appropriate remedy is to vacate 
the Board decision from which the appeal was taken and to 
dismiss the appeal.  Landicho v. Brown, 7 Vet. App. 42 
(1994).  As a result, the Court vacated the Board's September 
1999 decision and dismissed the appeal.  Since the Board's 
earlier decision was vacated, the Board must now again 
address this case.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed by the Board itself for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (1999).


ORDER

The appeal is dismissed.



		
      Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals

 



